Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, particularly the reference to Hansen (‘878) teaches structure similar as claimed including a pick-up device comprising a height-adjustable pick-up unit, at least one gas pressure spring (1), which is designed to compensate for forces acting on the pick-up unit, a brake which is designed to take up a first position and a second position, wherein the brake in the first position locks the pick-up unit in such a way that the pick-up unit is not height-adjustable, and the brake in the second position does not lock the pick-up unit, so that the pick-up unit is adjustable in height(it is noted here that a switch to provide the braking is considered to be part of the brake and further at least paragraphs 9, 10 of Hansen teaches prior art providing a braking structure as claimed.  However, the particular sensor means particularly by means of which a measured variable can be determined which can be changed by forces acting on the pick-up unit when the brake takes up the first position; and control means by means of which the brake can be actuated to take up the first position or the second position, the control means being set up in such a way that the brake can be actuated by the control means as a function of the measured variable which can be determined by the sensor  is not taught or suggested by the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSE V CHEN/Primary Examiner, Art Unit 3637